NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10-15 and 20-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lockheed et al. (WO 2009/073014 Al, cited by Applicants, “Lockheed”).
Regarding Claim 1, Lockheed teaches a method comprising: directing a laser beam onto a surface of an object to induce a thermoelastic excitation in bulk material of the object without altering the surface of the object (a method for directing a laser beam to onto a surface of a target 216 to induce thermo-elastic expansion 112 in composite material of the target 216 without ablating or breaking down the surface of the target 216 [0022]-[0023]), wherein the laser 5beam is pulsed (the laser beam is pulse [0023]); detecting a surface ultrasonic wave at the surface of the object caused by the thermoelastic excitation (detecting ultrasonic surface displacements at the target 216 induced by the thermo-elastic expansion 112, [0020]); generating a detection signal 

Regarding Claim 2, the method of claim 1 is taught by Lockheed.
Lockheed further teaches regarding storing the digital data in the database (storing the data in the data memory, [0025]).

Regarding Claim 5, the method of claim 1 is taught by Lockheed.
Lockheed further teaches that the directing includes directing the laser beam at multiple different locations on the surface of the object (directing the laser beam includes directing the laser beam at multiple different locations on the surface of the target 216 [0030]).

Regarding Claim 6, the method of claim 1 is taught by Lockheed.
Lockheed further teaches that the detecting includes detecting the surface ultrasonic wave at multiple different locations on the surface of the object (detecting includes detecting the ultrasonic surface displacements at multiple different locations on the target 216, [0026]; [0030]).


Claim 10, the method of claim 1 is taught by Lockheed.
Lockheed further teaches that the detecting further comprises: 5generating a detection laser beam for impinging on the surface of the object (detecting comprises generating a detection laser beam 224 for impinging on the surface of the target 216 [0024]); and detecting light from the detection laser beam bouncing off the surface of the object; wherein the detecting of the surface ultrasonic wave uses the detected light from the detection laser beam bouncing off the surface of the object (detecting light from the detection laser beam 224 reflecting off the surface of the target 216 [0024]); wherein the detecting of the surface ultrasonic wave uses the detected light from the detection laser beam bouncing off the surface of the object (detecting the ultrasonic surface displacement uses the detected light from the detection laser beam 224 reflecting off the surface of the target 216 [0024]).

Regarding Claim 11, the method of claim 10 is taught by Lockheed.
Lockheed further teaches that the detecting light from the detection laser beam bouncing off the surface of the object further comprises detecting light from the detection laser beam bouncing off the surface of the object at two or more discrete angles relative to the surface of the object (detecting light from the detection light beam 224 reflecting off the surface of the target 216 comprises detecting light from the detection light beam 224 reflecting off the surface of the target 216 in scattered directions (two or more discrete angles) from the surface of the target 216 [0024]).

Regarding Claim 12, the method of claim 11 is taught by Lockheed.


Regarding Claim 13, the method of claim 10 is taught by Lockheed.
Lockheed further teaches that  20the generating of the detection laser beam further comprises directing the detection light beam at multiple discrete locations on the surface of the object (the generating of the detection laser beam 224 comprises directing the detection light beam 224 at multiple different locations on the surface of the target 216 [0024] and [0030]); the detecting light from the detection laser beam further comprises detecting light from the detection laser beam bouncing off of the multiple discrete locations on the surface of the object (the detection light beam 224 further comprising detecting light reflecting off the multiple different locations on the surface of the target 216; paragraphs [0024] and [0030]).
   
Regarding Claim 14, the method of claim 13 is taught by Lockheed.
Lockheed further teaches regarding deconvoluting portions of the detection signal or the digital data associated with the multiple discrete locations (processing phase modulated light of the light detection signal associated with the multiple different locations [0024] and [0030]).

Regarding Claim 15, the method of claim 13 is taught by Lockheed.
Lockheed further teaches regarding determining a velocity of the surface ultrasonic wave at each of the multiple discrete locations using the light detected from the detection laser beam bouncing off of the multiple discrete locations on the surface of the object (determining a 

Regarding Claim 20, Lockheed discloses an apparatus (fig.2) for analyzing an object having a bulk material and a surface (an inspection system 200 for analyzing a target 216 having a composite material and a surface [Abstract]), 20comprising: a laser (210) configured to generate a laser beam (212) for inducing thermoelastic excitation in the bulk material upon impinging the surface of the object without altering the surface of the object (a generation laser 210 configured to produce a generation laser beam 212 for inducing thermo-elastic expansion 112 in the composite material upon impinging the surface of the target 216 without ablating or breaking down the target 216 [0022]-[0023]), wherein the laser beam is pulsed (the generation laser beam 212 is pulse [0023]); a detector (combination of elements (220, 226, 228, 230), an ultrasonic detection system) configured to detect a surface ultrasonic wave at the surface of the object 25caused by the thermoelastic excitation (an ultrasonic detection system configured to detect ultrasonic surface displacements al the target 216 caused by the thermo-elastic expansion 112 [0020]), and to generate a detection signal using the detected surface ultrasonic wave (generate a detection signal using the detected ultrasonic surface displacement [0026]); a processor (232) configured to generate digital data using the detection signal (a processor configured to generate digital data using the detection signal [0025], [0026], [0034]); and a database configured to determine an authenticity of the object by comparing the digital data and reference data stored in the database (data storage memory configured to determine an internal structure of the target 216 

Regarding Claim 21, the apparatus of claim 20 is taught by Lockheed.
Lockheed further teaches that the database is further configured to store the digital data (the data storage memory stores digital data [0025]).

Regarding Claim 22, the apparatus of claim 20 is taught by Lockheed.
Lockheed further teaches that the detector is further configured to: 5generate a detection laser beam for impinging on the surface of the object (the ultrasonic detection system generates a detection laser beam 224 impinging on the surface of the target 216 [0024]); and detect light from the detection laser beam bouncing off the surface of the object (detect light from the detection laser beam 224 reflecting off the surface of the target 216 [0024]); wherein the detector detects the surface ultrasonic wave using the detected light from the detection laser beam bouncing off the surface of the object (the ultrasonic detection system detects the ultrasonic surface displacements using the detected light from the detection laser beam 224 reflecting off the surface of the target 216 [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lockheed as applied to claim 1 above, and further in view of Hatanaka, H et al. (US 8,175,820 B2, cited by the applicants, “Hatanaka”).
Regarding Claim 3, the method of claim 1 is taught by Lockheed.
Lockheed does not explicitly teach regarding performing spectral decomposition on the detection signal or the digital data to identify one or more portions of the detection signal or the digital data associated with a predetermined frequency range, wherein the determining an authenticity of the object is 20based on the one or more portions.  
However, Hatanaka teaches regarding performing spectral decomposition on the detection signal or the digital data to identify one or more portions of the detection signal or the digital data associated with a predetermined frequency range (performing a frequency spectrum division calculation (decomposition) on a digital signal to identify portions of the digital signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockheed to provide performing spectral decomposition on the detection signal or the digital data to identify one or more portions of the detection signal or the digital data associated with a predetermined frequency range, wherein the determining an authenticity of the object is based on the one or more portions, as taught by Hatanaka, in order to provide the advantages of correlating different frequency spectrums with different defect distributions (col.2, line 59 – col.3, line 7 of Hatanaka), thereby improving comparison between other objects for better authentication.

Regarding Claim 4, the method of claim 3 is taught by Lockheed in view of Hatanaka.
Lockheed does not explicitly teach that the predetermined frequency range is above approximately 20 Mhz.  
However, Hatanaka discloses wherein the predetermined frequency range is above approximately 20 Mhz (the predetermined frequency range is 4 to 20 MHz; col.11; lines 25-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockheed to provide wherein the predetermined frequency range is above approximately 20Mhz, as taught by Hatanaka, in order to provide the advantages of correlating different frequency spectrums with .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lockheed as applied to claim 1 above, and further in view of Kruger et al. (US 7,353,709 B2, cited by the applicants, “Kruger”).
Regarding Claim 7, the method of claim 1 is taught by Lockheed.
Lockheed does not explicitly teach regarding generating the reference data by: directing a second laser beam onto a surface of a second object to induce a second thermoelastic excitation in bulk material of the second object, wherein the 5second laser beam is pulsed; detecting a second surface ultrasonic wave at the surface of the second object caused by the second thermoelastic excitation; generating a second detection signal using the detected second surface ultrasonic wave; 10generating second digital data using the second detection signal; and storing the second digital data in the database as the reference data; wherein the determining the authenticity of the object includes determining that the object is not authentic relative to the second object.  
However, Kruger teaches regarding generating the reference data by: directing a second laser beam onto a surface of a second object to induce a second thermoelastic excitation in bulk material of the second object (generating reference data by using a same manner as a first method having a respective (second) generation laser for directing a respective laser beam onto a surface of a reference (second) sample to induce a respective thermoelastic reaction in a material of the reference sample (col.7; lines 3-14, col.7; line 63- col.8; line 11), wherein the second laser beam is pulsed (the respective generation laser is pulsed; col.7, lines 3-14); detecting a second surface ultrasonic wave at the surface of the second object caused by the second thermoelastic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockheed to generate the reference data by: directing a second laser beam onto a surface of a second object to induce a second thermoelastic excitation in bulk material of the second object, wherein the second laser beam is pulsed; detecting a second surface ultrasonic wave at the surface of the second object caused by the second thermoelastic excitation; generating a second detection signal using the detected second surface ultrasonic wave; generating second digital data using the second detection signal; and storing the second digital data in the database as the reference data; wherein the determining the authenticity of the object includes determining that the object is not authentic relative to the second object, as taught by Kruger, in order to provide the advantages of improved object characterization (col.4, lines 1-10).

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lockheed as applied to claims 10 and 20 above, and further in view of Dubois et al. (US 2003/0078681 A1, cited by the applicants, “Dubois”).
Regarding Claims 16 and 26, the method of claim 10 and the apparatus of claim 20 is taught by Lockheed.
Lockheed further discloses wherein the detecting light from the detection laser beam bouncing off the surface of the object comprises using a Sagnac interferometer (the detecting light from the detection laser beam 224 reflecting off the surface of the target 216 comprises using an interferometer 230 [0024)). 
Lockheed fails to disclose using a Sagnac interferometer. 
However, Dubois discloses using a Sagnac interferometer (using a Sagnac interferometer [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interferometer of Lockheed to provide using a Sagnac interferometer, as taught by Dubois, in order to provide the advantages of using a welt-known in the art reliable interferometer for a more reliable detection.

Claims 17-19 & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lockheed as applied to claims 10 and 22 above, and further in view of in view of Mandelis et al. (US 9,220,415 B2, hereinafter “Mandelis”).
Regarding Claims 17 and 23, the method of claim 10 and the apparatus of claim 22 is taught by Lockheed.

Lockheed fails to disclose wherein the detecting further comprises: detecting the surface ultrasonic wave using a transducer, wherein the generating of the detection signal is performed using the transducer. 
However, Mandelis discloses wherein the detecting further comprises: detecting the surface ultrasonic wave using a transducer (detecting ultrasonic photoacoustic waves on a surface using an ultrasonic transducer array; col.2, lines 5-8), wherein the generating of the detection signal is performed using the transducer (generating a photoacoustic signal is performed using the ultrasonic transducer array; col.2, lines 5-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Lockheed to provide wherein the detecting further comprises: detecting the surface ultrasonic wave using a transducer, wherein the generating of the detection signal is performed using the transducer, as taught by Mandelis, in order to provide the advantages of improved signal-to-noise ratio (col.1, lines 50-59).

Regarding Claims 18 and 24, the method of claim 1 and the apparatus of claim 20 is taught by Lockheed.
Lockheed fails to teach that the detecting further comprises: 15detecting the surface ultrasonic wave using a transducer.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockheed to provide wherein the detecting further comprises: detecting the surface ultrasonic wave using a transducer, as taught by Mandelis in order to provide the advantages of improved signal-to-noise ratio (col.1, lines 50-59).

Regarding Claims 19 and 25, the method of claim 18 and the apparatus of claim 24 is taught by Lockheed in view of Mandelis.
Lockheed fails to disclose wherein the transducer is a phased array transducer. 
However, Mandelis discloses wherein the transducer is a phased array transducer (the ultrasonic transducer array is a phased array probe; col.1, lines 50-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockheed to provide wherein the transducer is a phased array transducer, as taught by Mandelis, in order to provide the advantages of improved signal-to-noise ratio (col.1, lines 50-59).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Fischer (US 2017/0108472 A1) teaches a method and arrangement for non-destructive evaluation of materials allows for the inspection of products without damaging the material. A continuous wave high-power laser sweeps across the material, using thermo-elastic expansion to create an ultrasound wave front on the surface of and in the material. Detection of the ultrasound from the test piece can be achieved by different methods, providing area, line or point detection, respectively. Point detection, where a single data point is capture at a time, is the typical method used for laser ultrasonics. Contact transducers can be used, but generally an optical detection method is used. Different interferometers have been used, including heterodyne (two beam), confocal Fabry-Perot, and photo-refractive quantum wells. A probe laser beam is directed to the detection point on the sample. The reflected light is gathered in an interferometer and sensed by a photodetector. Surface displacement caused by the ultrasound changes the interference of the light, which creates the signal. The detection point can be on the same side as the generation laser (pulse-echo) or the opposite side (through transmission). All these methods rely on deformations or spatial movements of elements in the sound detectors or microphones. Even with the favored line detection, in particular by Gas-coupled Laser Acoustic Detection, the ultrasound is sensed by directing a laser beam through the acoustic disturbance [0012].
Nakajima et al. (US 2010/0053618 A1) teaches a photoacoustic probe which has an acoustic wave receiver for receiving photoacoustic waves which are generated from the specimen resulting from light irradiated to the specimen. The probe includes a probe main body having a receiving surface arranged in opposition to the specimen; a receiving element for the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SUMAN K NATH/Primary Examiner, Art Unit 2861